ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_02_EN.txt. 49

DISSENTING OPINION OF JUDGE KOROMA

Inadmissibility of request seemingly casuistic — Interpreting while not inter-
preting the Judgment — Nigeria’s submissions — Cameroon's submissions —
Existence of dispute — Acknowledgment of Court’s jurisdiction — Relevant
provisions of Statute and Rules of Court — Need to comply with obligations
and Rules of Court in bringing matter before the Court — Absence of clarifica-
tion could lead to prolongation and confusion of pleading — Res judicata not
contested — “Interpretation” has not resulted in clarification and definition of
scope and meaning of Judgment — Request fulfils criteria for interpretation —
Court should have acceded to request.

1. I wish to state that I consider the reasons given in the Judgment
for finding the request inadmissible to be somewhat casuistic and, with
regret, ] am unable to support the Judgment.

2. To have declared the request inadmissible after the Court had stated
in paragraph 15 of the Judgment that it made no distinction in its Judgment
of 11 June 1998 between “incidents” and “facts” can be read as an oblique,
though, in my view, unsatisfactory “interpretation”, which does not clarify
the meaning and scope of that Judgment. Regrettably, by taking this posi-
tion the Court would, on the one hand, seem to be trying to meet the object
of the request while at the same time rejecting the request itself.

3. Nigeria, in its Application requesting the Court to interpret its
Judgment of 11 June 1998, had sought the Court’s clarification as to
whether Cameroon was entitled at various times, after the submission of
its amended Application, to bring before the Court new “incidents”, fol-
lowing Cameroon’s allegations that Nigeria bore international responsi-
bility “for certain incidents said to have occurred at various places in
Bakassi and Lake Chad and along the length of the frontier between
those two regions”. Nigeria also contended that Cameroon had made
allegations involving a number of such “incidents” in its Application of
29 March 1994, its Additional Application of 6 June 1994, its observa-
tions of 28 April 1996, and during the oral hearings held from 2 to
11 March 1998. It further pointed out that Cameroon had also stated
that it would be able to provide information as to other “incidents” on
some unspecified future occasion. It was also its contention that the
Court had not specified “which of these alleged incidents are to be con-
sidered further as part of the merits of the case”. Thus Nigeria maintains
that the Judgment “is unclear whether Cameroon was entitled at various
times, after the submission of its Amended Application, to bring before
the Court new incidents”.

22
50 REQUEST FOR INTERPRETATION (DISS. OP. KOROMA)

4. Nigeria submitted that it would be inadmissible to treat as part of
the dispute brought before the Court by the Applications of March
and June 1994 alleged incidents occurring subsequent to June 1994, and
that Cameroon is entitled in this case to submit only “additional facts in
amplification of incidents previously adverted to”; that it was not entitled
to submit “entirely new and discrete incidents which are made the subject
of new claims of responsibility”. Nigeria further submitted that the
Judgment of 11 June 1998 was accordingly to be interpreted as meaning
that

“so far as concerns the international responsibility [of] Nigeria .. .
the dispute before the Court does not include any alleged incidents
other than (at most) those specified in [the] Application . . . and
Additional Application”.

5. Cameroon, in its written observations, inter alia, had contended
that it is entitied to rely on all facts, irrespective of their date, that go to
establish the continuing violation by Nigeria of its international obliga-
tions, and had asked the Court to declare the request inadmissible. Thus
a dispute does exist regarding the scope and meaning of the Judgment,
and it would have been for the Court to declare that Cameroon is entitled
to use only pre-1994 incidents in support of its Application filed in 1994,
except, of course, if the Court felt that the scope and meaning of that
Judgment was not so limited.

6. In its Judgment the Court acknowledged its jurisdiction, pursuant
to Article 60 of the Statute of the Court supplemented by Article 98, para-
graph 1, of the Rules of Court, to entertain the request for interpretation
of the Judgment. It thereafter proceeded to consider whether the request
was admissible, emphasizing that a condition of admissibility of such
request is that the real purpose should be to obtain an interpretation — a
clarification of the meaning and scope of the Judgment. After considering
the submissions, the Court concluded that it had made no distinction
between “incidents” and “facts” and found that “additional incidents”!
constituted “additional facts”', and that their introduction in proceedings
before the Court was governed by the same Rules.

7. In my view, reference to future “incidents” cannot be the basis of an
application of which the Court has already been seised, since this would
suggest that at the time the application was filed such dispute did not
exist and, as such, would be inconsistent with the statutory obligations
and the proper procedure of the Rules of Court, and the Court should
have so stated. Put differently, an application instituting proceedings
before the Court cannot be based on “incidents” posterior to the filing of
that application, as this could lead to confusion and obscurity as to
which “incident” or “incidents” had informed those proceedings.

! Emphasis added.

23
51 REQUEST FOR INTERPRETATION (DISS. OP. KOROMA)

8. It follows that, to the extent that the Court’s Judgment of 11 June
1998 had laid itself open to the possibility of misconstruction and confu-
sion regarding its scope and meaning, it was both necessary and appro-
priate for the Court to clarify and/or interpret that Judgment, so as to rid
it of any such misunderstanding and confusion. In this regard, where a
party requests the Court to clarify its judgment by stating which incident
or incidents the Court would consider as forming the basis of an applica-
tion and to state the relevant cut-off date, this would appear to me to
meet the tests for interpretation within the meaning of Article 60 of the
Statute and Article 98, paragraph 1, of the Rules of Court. Consequently,
while the Court’s statement in this Judgment that it made no distinction
between “incidents” and “facts” would appear to provide a measure of
interpretation, it still leaves open the possibility of misconstruction and
confusion, which, if not clarified, could even be at variance with the rele-
vant provisions of the Statute and Rules of Court.

9. Germane to this issue are Article 40 of the Statute and Article 38 of
the Rules of Court. Article 40, paragraph 1, of the Statute of the Court
provides as follows:

“Cases are brought before the Court, as the case may be, either by
the notification of the special agreement or by a written application
addressed to the Registrar. In either case the subject of the dispute
and the parties shall be indicated.”

While Article 38 of the Rules of Court stipulates that

“1. When proceedings before the Court are instituted by means of
an application addressed as specified in Article 40, paragraph 1, of the
Statute, the application shall indicate the party making it, the State
against which the claim is brought, and the subject of the dispute.

2. The application shall specify as far as possible the legal
grounds upon which the jurisdiction of the Court is said to be based;
it shall also specify the precise nature of the claim, together with a
succinct statement of the facts and grounds on which the claim is
based.”

10. Accordingly, and in terms of these provisions, in order for a party
to seise the Court of an application regarding a dispute, that dispute, as
well as the facts and grounds on which it is based, must already exist and
be specified.

11. The Court in paragraph 16 of the Judgment also stated that:

“The two other submissions, namely that:

‘(b) Cameroon’s freedom to present additional facts and legal
considerations relates (at most) only to those specified in
Cameroon’s Application of 29 March 1994 and Additional
Application of 6 June 1994’;

24
52 REQUEST FOR INTERPRETATION (DISS. OP. KOROMA)

and that:

‘{e) the question whether facts alleged by Cameroon are
established or not relates (at most) only to those specified in
Cameroon’s Application of 29 March 1994 and Additional
Application of 6 June 1994’,

endeavour to remove from the Court’s consideration elements of law
and fact which it has, in its Judgment of 11 June 1998, already
authorized Cameroon to present .. .”

and it is therefore unable to entertain the submissions. With respect, this
statement leaves itself open to question, especially when it constitutes a
ground for rejecting the request. Does the statement mean that since the
Court had “authorized” Cameroon to present elements of law and fact,
such purported authorization cannot be challenged and if challenged the
Court is bound to reject the challenge because it had in the first place
authorized their presentation? Furthermore, is it not the prerogative of a
party to present the elements of fact and law of its case rather than for
the Court to authorize such elements? In the light of such considerations,
the statement as formulated appears to leave itself open to procedural as
well as juridical challenge.

12. The underlying reason for Article 60 of the Statute is to preserve
the integrity and finality of a judgment of the Court — the issue of res
judicata — a matter not contested in the request. But the provision sup-
plemented by Article 98, paragraph 1, of the Rules of Court also con-
templates and allows for the interpretation/clarification of its judgment
by the Court so as to give precision and definition to the scope and mean-
ing of such a judgment?. Where such precision or clarification is missing,
a party is entitled to request the Court to make it.

13. The lack of clarification regarding the meaning and scope of the
Judgment could lead to an unnecessary and conceivable prolongation
and confusion of pleadings that could have been obviated by the Court’s
interpretation of its Judgment.

14. The reasons for the request, and hence the clarification sought, are,
in my view, both sound and legitimate and meet the criteria set out in the
relevant provisions of the Statute and Rules of Court. The request does
not create a new issue and is consequential upon the former proceedings.
The Applicant had established its interests, both in law and in fact, as
worthy of legal protection, in the sense that, as a Party to the dispute, it
has an interest of a legal nature in ensuring that the other Party observes
the obligations imposed by the Statute and Rules of Court, and to enable
it to respond to the Memorial as appropriate and necessary. The Respon-
dent’s interest in the dispute before the Court would include its knowing

2 Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzéw), Judgment No. 11,
1927, P.C.LJ., Series A, No. 13, p. 10.

25
53 REQUEST FOR INTERPRETATION (DISS. OP. KOROMA)

the specific “incidents” as distinct from “facts” relied on in support of
the Application and to which it would be expected to respond in its
Counter-Memorial.

15. It is my considered opinion that the “interpretation” given of the
Judgment has not rendered the clarification and precision of meaning
which the request seeks. The Court should have acceded to the request
and found it admissible, as it meets all the criteria set out in the relevant
provisions of the Statute and Rules of Court as well as in its jurispru-
dence.

(Signed) Abdul G. Koroma.

26
